Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

DETAILED ACTION
The Amendment filed November 19, 2021 in response to the Office Action of May 24, 2021 is acknowledged and has been entered. 
Claims 1, 3-8, 10-16 and 18-25 are pending.
Claims 1, 4, 8, and 16 have been amended.
Claims 8, 10-16, and 18-25 are withdrawn as being directed to non-elected subject matter.
Accordingly, claims 1, and 3-7 are currently being examined. 

NEW GROUNDS OF REJECTION/OBJECTION
Specification
The use of the term “Li-Cor”, which is a trade name or a mark (See https://www.licor.com/), has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small volume metastatic disease” in claim 1 is a relative term which renders the claim indefinite. The term “small volume metastatic disease” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not teach at what size of a metastatic disease is considered to be a small volume metastatic disease.
Section 2171 of the M.P.E.P. states


Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “small volume metastatic disease”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “small volume metastatic disease”.
Claim 4 contains the trademark/trade name Li-Cor (See https://www.licor.com/) and IRDye®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe 
    PNG
    media_image1.png
    242
    284
    media_image1.png
    Greyscale
, accordingly, the identification/description is indefinite. 
In addition, the term “Intuitive IR800 free acid” in claim 4 is not a clearly defined term in the art which render the claim indefinite.
Adding the structures from paragraph [0034] of the specification to claim 4 would help to overcome the rejection.
Claims 3 and 5-7 are also rejected since these claims are dependent on claim 1.

Response to Arguments
For the rejection of claims 1, and 3-7 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image2.png
    132
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    490
    632
    media_image3.png
    Greyscale


Applicant’s arguments and the Declaration of Paul Yazaki under 37 CFR 1.132 filed October 18, 2022 have been considered, but have not been found persuasive. As set forth above, the metes and bounds are not clear for the term “small volume metastatic disease”, no matter how a person of ordinary skill in the art read “small volume” and “metastatic disease”. First, Yazaki clearly defines “small volume nodal disease” (micrometastasis defined as 0.2-2 mm and isolated tumor cells defined as <0.2 mm). Contrary to Applicant’s argument, Yazaki’s definition is related to “small volume metastatic lymph node disease”, thus, the definition is not accepted by the filed as the general definition for “small volume metastatic disease”. Secondly, Applicant argues that a person of ordinary skill in the art would read “small volume metastatic disease” as micrometastases and isolated tumor cells of 0.2-2 mm and under 0.2 mm respectively.  Different groups have used different criteria to classify small volume metastatic disease. For example, Behr (cited by Applicant in Remarks and Affidavit, see IDS) define colorectal cancer patients with small volume disease metastatic to the liver as lesions ≤ 2.5 cm. See page 3232s, col. 2, para. 1. Alhanafy (Alhanafy et al., Asian Pacific J. of Cancer Prevention, 19 (4), 1113-1118) discloses: “Patients were classified according to the extent of metastases (high volume [defined as the presence of visceral metastases or ≥4 bone lesions with ≥1 beyond the vertebral bodies and pelvis] vs. low volume, all other patients)”. See page 1114, col. 1, para. 5. Thus, there is not a commonly accepted criteria to define “small volume metastatic disease” and the meets and bounds of “small volume metastatic disease” are unclear. Accordingly, the claims are properly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 1 was amended after the filing date. The limitation of “wherein the antibody- fluorophore conjugate is capable of identifying small volume metastatic disease” in claim 1 has no clear support in the specification as originally filed. Applicants and the Declaration of Paul Yazaki under 37 CFR 1.132 filed October 18, 2022 argue that support for the limitation can be found in the specification: 1) Examples 3 and 6 (e.g. [00082]), which shows detection of BxOC-3-GFP pancreatic cancer cells with M5A-Intuitive IR 800 or M5A-LiCor-IRdye800, See Fig. 13 and 14; 2) Fig. 7 (Example 4) shows satellite CEA-positive metastatic lesions in the pancreatic tumor model ([00073]). However, the specification does not show the satellite CEA-positive lesions at about 2 mm or less. Although the Yazaki Declaration states that the satellite lesions presented at about 2 mm or less , the Yazaki Declaration part B provides no evidence that the size of the lesions in Example 4 is about 2 mm or less. Additionally, the written description must be established with reasonable clarity as of the filing date sought.  See MPEP 2163.02. However, the specification as filed provides no disclosure on the size of the satellite lesions in Figure 7.  Thus, it does not provide support for the amended claim 1.  Furthermore, the specific species e.g. M5A-Intuitive IR800 to a specific tumor expressing CEA, e.g. pancreatic tumor does not provide support for the subgenus of antibody-fluorophore conjugates comprising a tumor-specific antibody conjugated to a near-infrared (NIR) fluorophore, wherein the antibody is a humanized anti-CEA antibody, or a humanized anti-TAG-72 antibody, wherein the NIR fluorophore is an IR800 dye  and wherein the antibody fluorophore conjugate is capable of identifying small volume metastatic disease now claimed.  The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”) Thus the limitation of  amended claim 1 and its dependent claims  is new matter because it is not supported by the as-filed disclosure.
Also, the paragraph [0004] “improved techniques of delineating accurate tumor….and also identifying small volume metastatic disease…” does not support the new limitation, because this is just a general description of the state of the art and as set forth above, the specification does not provide support for the subgenus of the antibody-fluorophore conjugate encompassed by claim 1 to identify small volume metastatic disease. 	Thus, the subject matters claimed in the rejected claims broaden the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 
Claims 3-7 are also rejected because these claims encompass new matter encompassed by the rejected claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Kobayashi et al., US 2014/0120119 A1, Publication Date: 2014-05-01, of record) and in view of Rosenthal (Rosenthal et al., Clin Cancer Res., 21(16), 3658-3666, Publication Date: 2015-08-15, of record), van Driel (van Driel et al., BMC Cancer, 2016 16:884, Publication Date: 2016-11-14), and Harlaar (Harlaar et al., Lancet Gastroenterol Hepatol, 2016, 1: 283-290, Publication Date: 2016-09-16). 
Kobayashi teaches antibody-fluorophore conjugates, such as Panitumumab-IR700, Trastuzumab-IR700 ([0006]), Panitumumab-IR800 ([0052]) and Trastuzumab-IR800 ([0055]).
Kobayashi teaches that IRDye 800CW NHS ester (IR800; CHNNaOS, molecular weight of 1166.20, from LI-COR Bioscience) ([0254]). 
Kobayashi teaches method of making IR800-conjugated mAbs, such as Trastuzumab and Panitumumab ([0254]-[0256], [0269] and [0275]).
Kobayashi teaches method of administering IR800-conjugated mAbs, and in vivo tumor imaging with IR800-conjugated mAbs (Table on page 14).
Kobayashi teaches that photoimmunotherapy (PIT) enhances the delivery and efficacy of anti-cancer drugs, using Pan-IR800 ([0273]), and the super permeability and retention (EPR) effects is generally applicable to other mAbs ([0273] and Fig. 18).
Kobayashi teaches that antibody-IR800 conjugates, such as Pan-IR800 and Tra-IR800, can be specifically accumulated in only the regions where the tumor was exposed to NIR light ([0275]).
Kobayashi teaches other tumor-specific antibody, including anti-CEA antibody and anti-TAG72 antibody (Table on page 14), for example a humanized monoclonal antibody ([0138]), to make antibody-IR700 conjugates.
Kobayashi teaches the method of making the conjugates (Example 1).
Kobayashi teaches that the antibody-fluorophore conjugate and additional therapeutic agents can be administered locally or systemically to treat cancers ([0141]).
Regarding claim 5, Kobayashi teaches the antibody can be further labeled with a radioactive isotope, i.e. 125I, using the indo-Gen procedure.
Kobayashi teaches as set forth above. However, Kobayashi does not explicitly teach the “wherein the antibody is a humanized anti-CEA antibody, or a humanized anti-TAG-72 antibody, and wherein the NIR fluorophore is an IR800 dye, and wherein the antibody- fluorophore conjugate is capable of identifying small volume metastatic disease”.
Rosenthal teaches that IRDye800 is suitable for optical labeling antibody because IRDye800 show a lack of toxicity, is manufactured under conditions suitable for human use, and preclinical studies in non-human primates comparing cetuximab-IRDye800 to cetuximab alone showed no clinically significant toxicities, See pages 3658-3659 bridging paragraph. In addition, use of an optical dye with excitation and emission wavelengths that overlap with ICG allows access to a large pool of existing intraoperative imaging devices, which can reduce cost of wide-spread adoption of this technology, See page 3664, col. 2, para. 2.
Rosenthal teaches that fluorescence-guided surgery is emerging as a viable intraoperative technique to guide surgeons in the complete resection of cancer, See page 3659, § Translational Relevance. 
Rosenthal teaches using cetuximab-IRDye800 in patients with head and neck cancer for the purpose of fluorescence-guided resection of cancer, See page 3659, § Translational Relevance. 
Rosenthal teaches the method of making and using cetuximab-IRDye800, See page 3659, § Materials and Methods.
Rosenthal teaches IRDye800CW NHS ester, See page 3659, § Materials and Methods.
Rosenthal teaches that Cetuximab-IRDye800 is capable of identifying small volume tumor (<0.5 mm). See Fig. 5F.
Rosenthal teaches that using cetuximab-IRDye800, significantly (P < 0.05) greater fluorescence was detected in the tumor compared with surrounding normal tissue, See Figs 2B and 2C.
Rosenthal teaches that because the IRDye800 survives pathologic processing and can be localized with high resolution in unstained paraffin sections, fluorescence intensity was correlated with the presence of histologically confirmed tumor, normal adjacent tissue, or muscle containing area, See pages 3662-3663 bridging paragraph.
Rosenthal teaches that successful fluorescent labeling of commercially available antibodies for human use to localize disease with high resolution may represent a unique opportunity in oncologic imaging, See page 3663, col. 1, para. 2.
van Driel teaches an EpCAM monoclonal antibody 323A3-IRDye800CW conjugate
van Driel teaches that 323A3-IRDye800CW is capable of identifying submillimeter sized intra-peritoneal metastases (small volume metastatic disease). See whole document, Fig. 5 in particular.
van Driel teaches that tumor nodules of 1 mm3 could clearly be visualized by 323A3-IRDye800CW. See page 11, col. 1, para. 1.
van Driel teaches that 323A3-IRDye800CW can be used to visualize primary tumors and millimeter sized tumor nodules and metastases. See § Conclusions.
Harlaar teaches applications of a conjugate: bevacizumab-IRDye800CW. See whole document.
Harlaar teaches that bevacizumab-IRDye800CW is safe and feasible, and might be of added value for the treatment of patients with colorectal peritoneal metastases through improve patient selection and optimization of cytoreductive surgery. See § Interpretation on page 283.
Harlaar teaches that small lymph node metastasis (satellite metastasis) can be detected by bevacizumab-IRDye800CW. See Fig. 1 H & I.
Harlaar teaches that a macroscopic and microscopic level, bevacizumab-IRDye800CW accumulates in peritoneal metastases. See page 288, col. 2, para. 1.
Harlaar teaches that more lesions would be detected with molecular fluorescence-guided surgery than by conventional means.

It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to make an antibody-fluorophore conjugate comprising a tumor-specific antibody conjugated to a near-infrared (NIR) fluorophore, wherein the antibody is a humanized anti-CEA antibody, or a humanized anti-TAG-72 antibody, or a radioactive-labeled antibody and wherein the NIR fluorophore is an IR700 dye, as taught by Kobayashi, and replace IR700 dye with an IR800 dye, such as IRDye800, as taught by Rosenthal, because IRDye800 has many properties/advantages which are suitable for labeling an antibody for imaging or other therapeutic purposes, disclosed by both Kobayashi and Rosenthal. From the teachings of the references, such as method of making and using, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Furthermore, from the teachings of Rosenthal, van Driel, and Harlaar, one of ordinary skill in the art would have recognized that the conjugate (e.g. an anti-CEA-antibody and IRDye800CW conjugate) would be capable of identifying small volume metastatic disease, because Rosenthal teaches that anti-CEA-antibody and IRDye800CW is capable of detecting small volume tumor nodules; van Driel and Harlaar further teach other antibodies conjugated with IRDye800CW can detect small volume metastasis. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references.

Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Kobayashi et al., US 2014/0120119 A1, Publication Date: 2014-05-01, of record) and Rosenthal (Rosenthal et al., Clin Cancer Res., 21(16), 3658-3666, Publication Date: 2015-08-15, of record), van Driel (van Driel et al., BMC Cancer, 2016 16:884, Publication Date: 2016-11-14), and Harlaar (Harlaar et al., Lancet Gastroenterol Hepatol, 2016, 1: 283-290, Publication Date: 2016-09-16), as applied to claims 1 and 4-6 above, and further in view of Yazaki (Yazaki et al., Protein Engineering, Design & Selection, vol.17 no. 5, 481-489, Publication Date: 2004-08-17, of record).
Regarding to claim 3, as set forth above, combined Kobayashi, Rosenthal, van Driel, and Harlaar teaches a tumor-specific antibody conjugated to a near-infrared fluorophore, such as IR800, wherein the antibody is a humanized anti-CEA or anti-TAG-72 antibody, wherein the antibody- fluorophore conjugate is capable of identifying small volume metastatic disease. However, the references do not teach the anti-CEA antibody is the humanized anti-CEA T84.66-M5A antibody.
Yazaki teaches that T84.66 is a murine mAb with high specificity and affinity for CEA, a well characterized human tumor-associated antigen (page 481, col. 2, para. 2).
Yazaki teaches that humanization via grafting of murine CDRs onto a human Fv framework was used to optimize T84.66 antibody (page 481, col. 2, para. 3). T84.66 M5A was generated by CDR grafting (page 482, col. 1, para. 1).
Yazaki teaches that M5A has similar sub-nanomolar affinity for CEA (Table 1) and radiolabeled M5A exhibited specific tumor localization (Fig. 8). T84.66 M5A was selected for pre-clinical production due to a higher tumor uptake and a larger content of human residues (page 482, col. 1, para. 1 and Fig. 7).
Yazaki teaches that a key issue for in vivo therapeutic use of mAbs has been the response of the human immune system to xenogeneic antibodies. Clinical studies with murine mAbs have shown effective tumor targeting but resulted in rapid clearance of the murine antibody in subsequent doses due to generation of a human anti-murine antibody (HAMA) immune response (page 481, cols.1-2 bridging paragraph).
One of ordinary skill in the art would have had a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Kobayashi, Rosenthal, van Driel, Harlaar and Yazaki to develop an antibody-fluorophore, wherein the humanized anti-CEA antibody is anti-CEA T84.66-M5A antibody. One of ordinary skill in the art would have been motivated to do so, because Kobayashi and Rosenthal teach an antibody-fluorophore conjugate comprising a humanized anti-CEA antibody and since CEA is a tumor specific antigen. Furthermore, Yazaki teaches the T84.66-M5A antibody has good specificity and affinity to CEA and good therapeutic properties. Based upon these teachings, one of ordinary skill in the art would have been motivated to modify the antibody-fluorophore conjugate of Kobayashi and Rosenthal to comprise a human anti-CEA T84.66-M5A antibody. One of ordinary skill in the art would have been motivated to do so, because the resultant anti-CEA antibody-fluorophore conjugate would have a better therapeutic agent, as recognized by Yazaki. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the reference.
	Regarding claims 7, Kobayashi, Rosenthal, van Driel, and Harlaar teach as set forth above, in addition, Kobayashi teaches that the conjugate antibody further labeled with a radioactive isotope ([0176]). However, Kobayashi does not teach that the radioactive isotope is attached to the antibody via chelating DOTA.
	Yazaki teaches as set forth above. In addition, Yazaki teaches a method of labeling the M5A mAb with 111In with DOTA (page 484, § Radiolabeling).
	Yazaki teaches that [111In]DOTA-M5A were administered in mouse model and showed highly specific tumor localization and clearance from normal tissue localization and clearance from normal tissues over the course of 7 days (Fig. 8, and page 489, col. 1, para. 2).
	Yazaki teaches that radio-labeled M5A antibody (hT84.66) is a promising new therapeutic (page 489, § Summary).
	One of ordinary skill in the art would have had a reasonable expectation of success at the effective filing date of the invention to combining the teaching of Kobayashi, Rosenthal, van Driel, Harlaar with the teachings of Yazaki to develop an antibody-fluorophore conjugate comprising a radio-labeled tumor-specific antibody, i.e. radio-labeled M5A antibody, because Yazaki teaches that radio-labeled M5A antibody is a promising new therapeutic. In view of the references, one of ordinary skill in the art would have been motivated to modify the anti-CEA antibody-fluorophore conjugate to comprise a radioisotope moiety. One of ordinary skill in the art would have been motivated to do so, because the resultant radioisotope-labeled anti-CEA fluorophore conjugate would be useful in the targeted treatment of CEA-expressing tumors. Also in view of the teaching of Yazaki, one of ordinary skill in the art would have appreciated that a radio-labeled antibody-fluorophore conjugate could be prepared by a chelating agent, i.e. DOTA, to the anti-CEA antibody, because the resultant radioisotope-labeled conjugate, i.e. [111In]DOTA-M5A, is stable and show high specificity in vivo, as shown by Yazaki (Fig. 8). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the reference.

Response to Arguments
For the rejection under 35 U.S.C. 103(a), Applicant argues:

    PNG
    media_image4.png
    187
    632
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    132
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    269
    627
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    353
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    159
    630
    media_image8.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. The claim amendment added new limitation “wherein the antibody- fluorophore conjugate is capable of identifying small volume metastatic disease”. And in the Declaration under 37 C.F.R. 1.132 filed October 18, 2022, Applicant asserts that the references do not teach the limitation. Thus, new references have been added to complement this deficiency. As set forth above, and Rosenthal teaches that anti-CEA-antibody and IRDye800CW is capable of detecting small volume tumor nodules; van Driel and Harlaar further teach other antibodies conjugated with IRDye800CW can detect small volume metastasis. Therefore, one of ordinary skill in the art would have recognized that anti-CEA-antibody and IRDye800CW would be able to detect small volume metastatic disease. Based on the teachings from combined references, one of ordinary skill in the art would have reasoned that the claimed antibody/IRDye800CW conjugate is capable of identifying small volume metastatic disease. and as such Applicant’s observation that the claimed humanized anti-CEA M5A antibody/IRDye800CW conjugate and humanized anti-TAG72 antibody/IRDye800CW conjugate are capable of imaging primary tumors and small metastatic lesions would not rise to the level of an unexpected result sufficient to overcome a determination the claimed invention was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention.
In addition, the Declaration of February 1, 2022 of provides data for ONLY ONE humanized anti-CEA antibody, and ONLY ONE humanized anti-TAG72 antibody. The claims are not limited to these species linked to a few IR800. However, the claims are drawn to a genus of humanized anti-CEA or anti-TAG-72 antibodies linked to a genus of IR800 dyes. Thus, the examples of the Declaration are not commensurate in scope with the claimed invention and are not probative on the non-obviousness of the claimed invention.  Additionally, the IL800 dye antibody conjugates are not compared with other dyes of the prior art, e.g. the IR-700 dye.  Thus, it cannot be determined from the data if the antibody-fluorophore conjugates are an unexpected improvement over the prior art. In addition, the hM5A pegylated IR800 conjugates consistently display superior results compared with another M5A IR800 conjugate, however, pegylated IR800 is not specifically claimed.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijpkema (Rijpkema et al., J Nucl Med 2014, 55:1519-1524, Publication Date: 2014-06-30).
Rijpkema teaches a conjugate comprising an anti-CEA antibody (MN-14) and a fluorophore IRDye800CW: (DTPA)-MN-14-IRDye800CW with a radiolabel (111In)- diethylenetriaminepentaacetic acid (DTPA). See the whole document, Abstract in particular.
Rijpkema teaches humanized MN-14 (labetuzumab) is available for clinical use, translation to a clinical setting is the next step. See Abstract-Conclusion.
Rijpkema teaches that 111In-DTPA-MN-14-IRDye 800CW can identify small tumor nodules. See Fig. 4.
Rijpkema teaches 50 mM ethylenediamine tetraacetic acid solution was added (final concentration, 5 mM) to chelate unincorporated 111In. See page 1520, col. 1, para. 2.
Rijpkema teaches the method of making the conjugate. See § MATERIALS AND METHODS.
Rijpkema teaches using 111In-DTPA-MN-14-IRDye 800CW to detect tumors and for image-guided surgery. See § MATERIALS AND METHODS.
Rijpkema teaches that 111In-DTPA-MN-14-IRDye 800CW is capable of detection of small tumor nodules. See Fig. 4C.
Rijpkema teaches in addition to MN-14, other anti-CEA mAbs also have been used in preclinical studies. See pages 1522-1523 bridging paragraph.
Rijpkema teaches the combination of both radiolabel and a fluorescent label for detection and accurate resection of tumors could be advantageous. After intravenous injection of such a probe, primary tumor, lymph nodes, and distant metastases (satellite metastases) may be assessed by preoperative noninvasive whole-body PET or SPECT imaging. And the dual-modality imaging provides option for subsequent intraoperative tumor disclosure. See page 1523, col. 1, para.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to substitute MN-14 with a humanized MN-14 (labetuzumab) in 111In-DTPA-MN-14-IRDye 800CW for clinical application, as taught by Rijpkema. One of ordinary skill in the art would have expected that the conjugate is capable of identifying small volume metastatic disease, since 111In-DTPA-MN-14-IRDye 800CW can detect small tumor nodules. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijpkema (Rijpkema et al., J Nucl Med 2014, 55:1519-1524, Publication Date: 2014-06-30), as applied to claims 1 and 4-6 above, and further in view of Yazaki (Yazaki et al., Protein Engineering, Design & Selection, vol.17 no. 5, 481-489, Publication Date: 2004-08-17, of record).
Regarding to claim 3, Rijpkema teaches as set forth above. However, Rijpkema do not teach the anti-CEA antibody is the humanized anti-CEA T84.66-M5A antibody.
Yazaki teaches as set forth above.
One of ordinary skill in the art would have had a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Rijpkema and Yazaki to develop an antibody-fluorophore, wherein the humanized anti-CEA antibody is the anti-CEA T84.66-M5A antibody. One of ordinary skill in the art would have been motivated to do so, because Rijpkema teaches an antibody-fluorophore conjugate comprising a humanized anti-CEA antibody and since CEA is a tumor specific antigen. Furthermore, Yazaki teaches the T84.66-M5A antibody has good specificity and affinity to CEA and good therapeutic properties. Based upon these teachings, one of ordinary skill in the art would have been motivated to modify the antibody-fluorophore conjugate of Rijpkema to comprise a human anti-CEA T84.66-M5A antibody. One of ordinary skill in the art would have been motivated to do so, because one of ordinary skill in the art would want to expand options for the conjugate, and the resultant anti-CEA antibody-fluorophore conjugate would have a better therapeutic agent, as recognized by Yazaki. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the reference.
Regarding 7, Rijpkema teaches as set forth above. However, Rijpkema does not teach that the radioactive isotope is attached to the antibody via a chelating agent, i.e. DOTA.
	Yazaki teaches as set forth above. In addition, Yazaki teaches a method of labeling the M5A mAb with 111In with DOTA (page 484, § Radiolabeling).
	Yazaki teaches that [111In]DOTA-M5A were administered in mouse model and showed highly specific tumor localization and clearance from normal tissue localization and clearance from normal tissues over the course of 7 days (Fig. 8, and page 489, col. 1, para. 2).
	Yazaki teaches that radio-labeled M5A antibody (hT84.66) is a promising new therapeutic (page 489, § Summary).
	One of ordinary skill in the art would have had a reasonable expectation of success at the effective filing date of the invention to combining the teaching of Rijpkema with the teachings of Yazaki to develop method of labeling the antibody with 111In with DOTA, i.e. radio-labeled M5A antibody, because Yazaki teaches that radio-labeled M5A antibody is a promising new therapeutic. In view of the references, one of ordinary skill in the art would have been motivated to modify the anti-CEA antibody-fluorophore conjugate to comprise a radioisotope moiety. One of ordinary skill in the art would have been motivated to do so, because this would provide another option for synthesis the conjugate, the resultant radioisotope-labeled anti-CEA fluorophore conjugate would be useful in the targeted treatment of CEA-expressing tumors. Also in view of the teaching of Yazaki, one of ordinary skill in the art would have appreciated that a radio-labeled antibody-fluorophore conjugate could be prepared by a chelating agent, i.e. DOTA, to the anti-CEA antibody, because the resultant radioisotope-labeled conjugate, i.e. [111In]DOTA-M5A, is stable and show high specificity in vivo, as shown by Yazaki (Fig. 8). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the reference.



MAINTAINED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10758632 (thereinafter Pat. 632). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-4, the claims of Pat. 632 teach an antibody-fluorophore conjugate comprising a tumor-specific antibody conjugated to a near-infrared (NIR) fluorophore, wherein the antibody is a humanized anti-CEA T84.66-M5A antibody or a humanized anti-TAG-72 antibody, wherein the NIR fluorophore is Li-Cor IRDye800 CW NHS (IRDye800) or Intuitive IR800 free acid (Intuitive IR800), and wherein the NIR fluorophore is polyethylene glycol (PEG) modified (claim 1). The conjugate of Pat. 632 has the same structure of the conjugate used in the instant application. Therefore, the conjugate would be capable of identifying small volume metastatic disease.
Regarding claim 5, the claims of Pat. 632 teach that the conjugate of claim 1, wherein the antibody is further labeled with a radioactive isotope (claim 2).
Regarding claim 6, the claims of Pat. 632 teach that the conjugate of claim 2, wherein the radioactive isotope is attached to the antibody via a chelating agent (claim 3).
Regarding claim 7, the claims of Pat. 632 teach that the conjugate of claim 3, wherein the chelating agent is 1, 4, 7, 10-tetraazacyclododecane-1, 4, 7, 10-tetraacetic acid (DOTA) (claim 4).

Response to Arguments
For the Double Patenting rejection of claims 1, 3-7 applicant argues

    PNG
    media_image9.png
    50
    636
    media_image9.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the patented claims and a terminal disclaimer has not been filed. Therefore, the rejections above are maintained for the reasons of record.

Conclusion
No claims are allowed.
All other objections and rejection set forth in previous Office Action of April 19, 2022 is hereby withdrawn in view of the claim amendment and Applicant’s argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/Examiner, Art Unit 1642         

/PETER J REDDIG/Primary Examiner, Art Unit 1642